Lewis, P., and Richardson, J.,
dissented.
The decree is as follows:
This day came again the parties by their counsel, and the court having maturely considered the transcript of the record of the decree aforesaid and the arguments of counsel, is of opinion, for reasons stated in writing and filed with the record, that the said circuit court erred in adopting statements “A” of Commissioner Winn’s reports, instead of statements “B” of said reports in the settlement of the accounts of the appellant’s intestate of his transactions as guardian of his wards, Eugenia E. Martin and George Ella Turner; it appearing by said statements “B’> in said reports of Commissioner Winn that there is nothing due from the said guardian to either of his'said wards, after crediting him with the amounts deposited by him in the Commercial Savings Bank. It is, therefore, decreed and ordered that said decree he reversed and annulled, and that the appellees pay to the appellant his costs by him expended in the prosecution of his said appeal and supersedeas here. And this court, proceeding to render such decree as the-said circuit court ought to have rendered, it is decreed and ordered that the hills of the plaintiffs in said circuit court he dismissed, and that said plaintiffs pay to the defendant in said circuit court his costs by him about his defence of said causes expended. Which is ordered to he certified to the said circuit court of the county of Hanover.
Decree reversed.